Citation Nr: 0823841	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Evaluation of chondromalacia of the right knee, currently 
evaluated as 10 percent disabling.

2.  Evaluation of chondromalacia of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1970 to January 
1972.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho that denied the benefits sought 
on appeal. In June 2006, the Board returned the case for 
further development and the case was returned to the Board 
for further appellate review.  


REMAND

A preliminary review of the record following its return after 
the accomplishment of the requested development discloses a 
need for further development.  In this regard, the Board 
observes that one of the reasons the case was returned for 
additional development was to afford the veteran a VA 
examination.  The veteran was afforded a VA examination in 
August 2007.  The VA examiner stated that with repetitive 
activity, the veteran is likely to have worsening symptoms 
subjectively of pain, loss of strength, loss of endurance, 
and sensation of giving way.  It was noted that he was also 
likely to have loss of another 15 degrees of global range of 
motion across bilateral knees.  

The Board notes that the veteran's service-connected 
chondromalacia of the right knee and left knee have been 
separately rated at 10 percent under Diagnostic Code 5299-
5259, by analogy to symptomatic removal of semilunar 
cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  In 
addition, medical records reveal detection of arthritis as 
early as November 2000.  Specifically, November 2000 x-rays 
from John T. Giesen, M.D. show osteoarthritic changes in the 
patello-femoral joint.

However, it is unclear to the Board whether the findings of 
osteoarthritis and limitation of motion due to repetitive 
activity are manifestations of the veteran's bilateral 
service-connected disability.  The Board notes that there are 
other Diagnostic Codes applicable to the knees.  Pursuant to 
Diagnostic Code 5010, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5260 & 
5261.  Given that the veteran's service-connected 
chondromalacia of the right knee and left knee have been 
rated under Diagnostic Code 5259, which does not consider 
limitation of motion, another VA examination is necessary 
before the Board can proceed with appellate review.

Lastly, the Board also notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's recent 
guidance in the case of Vazquez-Flores v. 
Peake, Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) in connection with his 
current claim.  

2.  The veteran should be afforded an 
examination of his knees to ascertain the 
severity and manifestations of his 
service-connected disabilities.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the veteran's knees in 
detail.  The examiner is also requested 
to comment on the presence or absence of 
arthritis of the knees, and if present, 
offer an opinion as to whether the 
arthritis is part of, or a manifestation 
of, the service connected disability of 
each knee.  The examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and, if 
possible, in the additional degrees of 
limitation of motion.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




